Citation Nr: 1549159	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  15-05 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The Veteran had active service from January 1954 to January 1957.  

This matter came before the Board of Veterans' Appeals (Board) from a September 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss began during service.

2.  The Veteran's tinnitus began during service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303, 3.385 (2014).  

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran was provided all required notice in a letter mailed in January 2013.  In addition, the evidence currently of record is sufficient to substantiate the claim decided herein.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015).

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).   Evidence of a current hearing loss disability, i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above, and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran contends that his hearing loss disability and tinnitus were caused by his exposure to excessive noise during service.  The Veteran alleges that he had diminished hearing acuity and tinnitus during service.  

The Veteran's DD Form 214 reveals that he served as an aircraft artillery gun crewman.  The January 1957 separation examination record reveals normal clinical findings for the ears and normal results on the whisper and spoken voice tests.  Smith v. Derwinski, 2 Vet. App. 137, 140 (1992) (15/15 on the voice test is normal).

Private audiometric testing conducted in November 2012 revealed the presence of hearing loss disability, as defined by VA.  The record reveals the Veteran's history of losing "some hearing" during service.  

A September 2013 VA examination record reveals the Veteran's history of military noise exposure from serving as a gunner crewman where he was exposed to 90 mm and 50 caliber artillery noise without any use of hearing protection.  He denied post-service occupational or recreational noise exposure.  Audiometric testing showed a hearing loss disability, as defined by VA.  The examiner determined that it was not as likely as not that the Veteran's hearing loss was caused by or a result of service.  The examiner noted that the Veteran's hearing at separation was assessed by the whisper test, which cannot rule out the existence of acoustic trauma in the higher frequencies.  The examiner indicated that although the exact etiology of the Veteran's hearing loss could not be determined, it was the examiner's opinion that the hearing loss was not consistent with noise exposure.  The examiner further determined the tinnitus was less likely than not a symptom associated with hearing loss or caused by military noise exposure because the Veteran's audiometric configuration was not consistent with acoustic trauma.  

In an addendum, the examiner reiterated the previously rendered opinions.  The examiner noted the Veteran's "competent case history" but found the current hearing examination was not consistent with acoustic trauma.  The examiner explained that the low frequency hearing was worse than what would be expected from noise exposure and the severity of the hearing loss in the high pitches was worse than what would be expected.   

Service connection is warranted for hearing loss and tinnitus.  The record suggests that the Veteran was exposed to noise in service, and he has denied post-service noise exposure.  Additionally, the record reveals that the Veteran has hearing loss, as defined by VA, and tinnitus, and the Veteran has competently reported diminished hearing and tinnitus since service.  

The Board acknowledges that the separation examination reflects normal hearing.  The Board finds the normal findings at separation and absence of a history of a change in hearing or tinnitus at separation are not particularly probative evidence of no tinnitus or hearing loss disability at separation.  The discharge hearing screening was limited to a whisper voice test; it did not include an audiometric evaluation.  Whispered voice tests can be inaccurate and insensitive to the types of hearing loss most commonly associated with noise exposure.  See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 (1992) (audiometric evaluation is a more precise indicator of hearing problems than whisper voice testing.).  Moreover, the Veteran did not specifically deny tinnitus or a change hearing at separation, and he has never reported a post-service onset of the hearing loss.  He has only reported that the hearing loss and tinnitus began during service.  

Service connection may be established by continuity of symptomatology since service under 38 C.F.R. § 3.303(b).  The Federal Circuit has held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in § 3.309. Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Organic diseases of the nervous system, such as sensorineural hearing loss and tinnitus, are listed as  diseases under § 3.309 as a chronic disease.  The Veteran is competent and credible in his reports of hearing loss and tinnitus since service.

The Board concludes the evidence is in equipoise as to whether the hearing loss and tinnitus are related to service.  In such circumstances, the benefit of the doubt goes to the Veteran; thus, service connection is warranted for both disabilities.  38 U.S.C.A. §5107(b).











ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


